COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00240-CV


Henry Rahmani and Rahmani                §    From the 96th District Court
Management, LLC
                                         §    of Tarrant County (96-241990-09)

v.                                       §    May 7, 2015

Dan Banet                                §    Opinion by Justice Charles Bleil




                       JUDGMENT ON REHEARING

      After reviewing Appellant Henry Rahmani and Rahmani Management,

LLC’s motion for rehearing, we deny the motion. We withdraw our March 26,

2015 opinion and substitute the following. This court has again considered the

record on appeal in this case and holds that there was error in the trial court’s

judgment. It is ordered that the trial court’s judgment is modified to delete the

$35,000 award against appellant Henry Rahmani, and we reverse the portion of

the judgment awarding attorney’s fees to appellee Dan Banet and remand that

portion of the case for a new trial in light of our modification to the judgment. We

affirm the remainder of the judgment as modified.
       It is further ordered that appellee shall bear the costs of this appeal, for

which let execution issue. See Tex. R. App. P. 43.4; see also Tex. R. Civ. P.

139.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Charles Bleil________________
                                        Justice Charles Bleil